Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 3/22/2019.
Claims 1-15 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s priority claim of Taiwan Patent Application No. 107110027, filed on March 23, 2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/22/2019 has been considered by the Examiner.
Title 
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plusquellic et al. (US 2012/0319724), hereinafter “Plusquellic 724” and in view of Plusquellic et al. (US 2016/0328578), hereinafter “Plusquellic 578”.  
Regarding claim 1, Plusquellic 724 discloses a key generator (Fig.1 with associated text: system that generates security from physical unclonable function circuit is the key generator) comprising: 
a first access circuit writing first predetermined data to a first [resistive memory cell] during a write period and reading a first current passing through the first [resistive memory cell] after a randomization process (paragraph [0008]: challenge-randomization process that writes a predetermined data to a resistive memory cell of the IC;  paragraphs [0011]-[0013]: in response to the challenge, a measured voltage is used to generate a security key-password.  Paragraph [0032] and [0037]-[0038]: relation of voltage and current shows that current indirectly affects the generated key and makes it obvious to use current for generating key); 
a first calculating circuit calculating the first current to generate a first calculation result; and a first certification circuit generating a first password according to the first calculation result (paragraph [0037]: measured voltages define the security key. Note: integrated circuit is known to have plurality of electronic circuits; therefore, it is obvious to have different circuits performing different functions in an integrated circuit and the motivation to do so would be for easier to manage and repair/troubleshoot).
Plusquellic 724 discloses deriving the security key from physical unclonable function circuit (paragraph [0008]), but Plusquellic 724 does not explicitly disclose the physical unclonable function circuit has resistive memory cell.  However, utilizing resistive memory cell in physical unclonable function circuit is known in the art and Plusquellic 578’s teaching is an example (paragraph [0006]: ReRAM).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Plusquellic 724’s teaching of generating a key from physical unclonable function circuit with Plusquellic 578’s teaching of utilizing resistive memory cell in physical unclonable function circuit because the result would be predictable and resulted in the security key from physical unclonable function circuit utilizing values of resistive memory cell.
Regarding claim 2, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 1, wherein the first certification circuit compares the first calculation result to a reference value, wherein when the first calculation result is higher than the reference value, the first password is equal to a first value, and when the first calculation result is not higher than the reference value, the first password is equal to a second value that is the opposite of the first value (Plusquellic 724, paragraph [0047]: “The Op Amp 124 outputs a logic low `0` or a high `1` at line 126 depending on whether the voltage on voltage sense wire 112 is larger or smaller than the voltage on voltage sense wire 114, respectively.”)
Regarding claim 3, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 2, wherein the first calculating circuit calculates a difference between the first current and a predetermined current to generate the first calculation result (Plusquellic 724, paragraph [0047]: “The Op Amp 124 outputs a logic low `0` or a high `1` at line 126 depending on whether the voltage on voltage sense wire 112 is larger or smaller than the voltage on voltage sense wire 114, respectively.” Voltage sense wires 112 and 114 could be first value and predetermined value. Note: the obviousness of using current instead of voltage to generate key is presented in claim 1).
Regarding claim 4, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 1, wherein during the write period, the first access circuit writes second predetermined data to a second resistive memory cell, and wherein after the randomization process, the first access circuit reads a second current passing through the second resistive memory cell, and the first calculating circuit calculates the first and second currents to generate the first calculation result (Plusquellic 724, paragraphs [0040]-[0041]: plurality key values could be derived from plurality obtained voltages.  Voltage values could be obtained between layers M1-M10. Paragraph [0045]: voltage values are measured using different combinations of transistor pairs.  Note: the obviousness of using current instead of voltage to generate key is presented in claim 1).
Regarding claim 5, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 4, wherein the first calculating circuit calculates a difference between the first and second currents to generate the first calculation result (Plusquellic 724, paragraph [0041]: “voltage drops are now computed between any pairing of the first voltage sense transistor 94 and second voltage sense transistor 96 across the array of SMCs 92.” Note: the obviousness of using current instead of voltage to generate key is presented in claim 1)
Regarding claim 6, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 4, further comprising: a second access circuit writing third predetermined data to a third resistive memory cell during the write period and reading a third current passing through the third resistive memory cell after the randomization process; a second calculating circuit calculating the third current to generate a second calculation result; and a second certification circuit generating a second password according to the second calculation result (Plusquellic 724, paragraphs [0040]-[0041]: plurality key values could be derived from plurality obtained voltages.  Voltage values could be obtained between layers M1-M10. Paragraph [0045]: voltage values are measured using different combinations of transistor pairs.  Note: the obviousness of using current instead of voltage to generate key is presented in claim 1).
Regarding claim 7, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 6, wherein the second calculating circuit calculates a difference between the second and third currents to generate the second calculation result (Plusquellic 724, paragraph [0041]: “voltage drops are now computed between any pairing of the first voltage sense transistor 94 and second voltage sense transistor 96 across the array of SMCs 92.” Note: the obviousness of using current instead of voltage to generate key is presented in claim 1)
Regarding claim 8, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 6, wherein during the write period, the second access circuit writes fourth predetermined data to a fourth resistive memory cell, and wherein after the randomization process, the second access circuit reads a fourth current passing through the fourth resistive memory cell and the second calculating circuit calculates the third and fourth currents to generate the second calculation result (Plusquellic 724, paragraphs [0040]-[0041]: plurality key values could be derived from plurality obtained voltages.  Voltage values could be obtained between layers M1-M10. Paragraph [0045]: voltage values are measured using different combinations of transistor pairs. Note: the obviousness of using current instead of voltage to generate key is presented in claim 1).
Regarding claim 9, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 8, wherein the second calculating circuit calculates a difference between the third and fourth currents to generate the second calculation result (Plusquellic 724, paragraph [0041]: “voltage drops are now computed between any pairing of the first voltage sense transistor 94 and second voltage sense transistor 96 across the array of SMCs 92.”  Note: the obviousness of using current instead of voltage to generate key is presented in claim 1)
Regarding claim 10, Plusquellic 724 and Plusquellic 578 disclose the key generator as claimed in claim 1, wherein after the first predetermined data is written into the first resistive memory cell, the first resistive memory cell is in a low resistance state (Plusquellic 578, paragraphs [0006], [0032], [0034], [00035]: programming-writing-data into low resistance state).
Claims 11-14 claim similar subject matters to claims 1-4 respectively; therefore, claims 11-14 are rejected at least for the same reasons as claims 1-4 respectively.
Regarding claim 15, Plusquellic 724 and Plusquellic 578 disclose the key generation method as claimed in claim 14 which is rejected with similar reasons as claim 4, further comprising: writing third predetermined data to a third resistive memory cell and writing fourth predetermined data to a fourth resistive memory cell during the write period; reading a third current passing through the third resistive memory cell and reading a fourth current passing through the fourth resistive memory cell after the randomization process; calculating a difference between the second and third currents or calculating a difference between the third and fourth currents to generate a second calculation result; and generating a second password according to the second calculation result (Plusquellic 724, paragraphs [0040]-[0041]: plurality key values could be derived from plurality obtained voltages.  Voltage values could be obtained between layers M1-M10 and voltage drops are computed between any pairing of the first voltage sense transistor 94 and second voltage sense transistor 96 across the array of SMCs 92. Paragraph [0045]: voltage values are measured using different combinations of transistor pairs.  Note: the obviousness of using current instead of voltage to generate key is presented in claim 1).

Conclusion	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/Examiner, Art Unit 2495